Citation Nr: 0028834	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability as secondary to a service-connected right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's 
request to reopen his claim of entitlement to service 
connection for a low back disorder, as secondary to a 
service-connected right hip disorder.  

This matter was previously before the Board in April 1999, at 
which time the case was remanded to the RO for additional 
development.  The additional development having been 
completed, the case is again before the Board for appellate 
review. 

The Board further notes that during his July 2000 RO hearing, 
the veteran testified that he was suffering from a left knee 
disability secondary to his service-connected right hip 
disability.  This issue is referred to the RO for appropriate 
action.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
lumbar spine disability is related to his service-connected 
right hip disability.  


CONCLUSION OF LAW

The veteran's lumbar spine disability is proximately due to 
or the result of his service-connected right hip disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

At this point it is noted that statutory law as enacted by 
the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  In this case, however, as was 
explained in by the Board's April 1999 remand, as the 
evidence of record makes the veteran's claim plausible - 
meritorious on its own or capable of substantiation - it is 
well grounded under 38 U.S.C.A. § 5107(a).  See Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The veteran claims that he currently suffers from a lumbar 
spine disability that is attributable to his service-
connected right hip disability.  A review of the record 
reveals that pursuant to a July 1972 rating decision the 
veteran was initially service-connected for a right hip 
disability and assigned a noncompensable disability rating.  
In later rating decisions relevant to his right hip 
disability, the veteran was assigned a 10 percent disability 
rating effective in February 1994, and a 20 percent 
disability rating in May 1995. 

A December 1983 examination report from a private physician, 
Edward T. Driscoll, M.D., recounts the veteran's history of 
having injured his low back earlier in the month at work.  
Upon physical examination, acute nerve compression syndrome 
and possibly a herniated nucleus pulposus involving the 
lumbar spine.  A follow-up examination report in January 1984 
conclusively diagnosed the veteran with a herniated nucleus 
pulposus at L4 and L5, and notes that the veteran was 
admitted to the Parkview Hospital for surgical consideration.  
A January 1984 operation report shows that Dr. Driscoll 
performed surgery on the lumbar spine to correct the defect 
in the L4-L5 region.  

A July 1993 medical examination report prepared in 
conjunction with the state of Missouri vocational 
rehabilitation office included X-ray findings of mild 
scoliosis and mild osteoarthritis of the lumbar spine. 

A May 1994 VA spine examination reveals that the veteran 
exhibited moderate scoliosis and mild weakness of the low 
back muscles.  X-rays were noted to show moderate 
thoracolumbar scoliosis and distinct degenerative changes at 
multiple levels, with compromise at L4-5 and L5-S1 disc 
spaces.  The diagnoses were degenerative arthritis and 
degenerative disc disease of the lumbar spine, and a history 
of a postoperative herniated nucleus pulposus.  

A December 1996 medical opinion from a private physician, 
Ahmet Guler, M.D., states that "[i]n the absence of any data 
linking the L4-L5 disc rupture to any trauma other than which 
caused the [r]ight [f]emoral [d]islocation/[f]racture as a 
consequence of [a] service associated injury, the cause of 
the [l]umbo-[s]acral pathology seems to be caused by the 
pathogenic weight bearing forces on the L4-L5 level due to 
right hip trauma."  

A February 1997 VA spine examination report recites the 
veteran's history of injuring his right hip in service, and 
of continued and increasing low back pain with the history of 
a lumbar spine laminectomy in January 1984.  Objectively, the 
veteran did walk with a limp to the right side, and walked 
with a cane to assist with weight bearing.  X-rays were noted 
to reveal scoliosis of the lumbar spine with convexity to the 
left, a moderate degree of degenerative osteoarthritis, and a 
narrowed intervertebral disc space at L4-5.  The diagnoses 
included lumbar spine scoliosis and mild degree of 
degenerative osteoarthritis to the lumbar spine.  The 
examiner further remarked that:

[t]he injury to the right hip and femur appears to 
have lengthened the right leg one inch longer than 
the left leg upon measurement today. He states that 
this was noted prior, but not during service.  
During service, he states both legs were the same 
length.  Since we have no history of any trauma to 
the lower back itself, there is no reason to doubt 
that the injury to his right hip that caused a 
length distance in the legs would also cause damage 
to the lower back. The amount of stress placed on 
the lower back due to the alteration in weight 
bearing and alteration of alignment secondary to 
the length difference in the legs would definitely 
produce an increased amount of stress to the lower 
back.  Since we have no history of trauma to the 
lower back, I have no reason to doubt that these 
problems are associated. 

A March 1997 VA examination report notes that the veteran's 
chart and claims file were reviewed, and that he was 
interviewed and examined.  The veteran ambulated with a cane 
and favored his right hip, but while standing the veteran's 
pelvis appeared level, indicating that there was no leg 
discrepancy.  The examiner opines that the veteran's 

right hip condition could have exacerbated his low 
back problem.  However [the veteran] additionally 
relates specific injury to the lower back as 
documented in his chart which resulted in surgery 
and decompression of a ruptured disc at the L4-5 
interspace.  This additionally is a contributing 
factor to his current low back condition.

A May 1998 private X-ray report revealed an impression of 
scoliosis with mild degenerative changes, narrowing of the 
L4-L5 interspace, and mild degenerative changes of the hip 
joints. 

Private clinical records show that the veteran was under the 
care of Richard E. Gayle, D.O., which included treatment of 
his lumbar spine and hip disabilities, during the time period 
of May 1998 to May 1999.  A May 1999 letter from Dr. Gayle 
notes that the veteran's medical records were reviewed, 
recites the relevant medical history, and opines that the 
injury in service to the veteran's 

right hip and right femur caused the right leg to 
become longer than the left one by one inch.  This 
caused his pelvis to tilt which resulted in the 
development of scoliosis of his lumbar spine.  The 
scoliosis placed unusual stress on the lower 
vertebrae which possibly resulted in the herniated 
disc.

The examiner Gayle further comments that 

[i]t is my professional opinion that the injuries 
[the veteran] received in the motor vehicle 
accident of 1963 are the direct result of his 
problems today.  The dislocated right femur from 
the pelvis causes the right leg to become longer 
than the left.  This has resulted in a change of 
his normal weight bearing position which produced 
unusual stresses on his low back and hips.  Over 
the years trying to get around with these abnormal 
structural changes have caused theses stressed 
areas to show signs of deterioration.  His 
complaints will worsen with time and require 
additional surgeries and medical therapy." 

An October 1999 radiology report revealed, among other 
things, disc disease of the L4-5 level associated with 
moderate scoliosis and degenerative changes in the lumbar 
spine.

A November 1999 VA spine examination report notes that the 
veteran's claims file was reviewed and the relevant medical 
history was recounted.  Dr. Gayle's May 1999 opinion linking 
the veteran's lumbar spine disability with his service-
connected right hip disability was specifically noted.  
Objectively, the veteran had no significant limb length 
discrepancy, which measured approximately 1/2-cm longer on the 
right than on the left, and there was no scoliosis observed.  
The veteran's gait was striking in that he used a cane in the 
left hand; the right hip was kept abducted throughout his 
gait.  The impression was profound lumbar spondylosis with 
facet hypertrophy and disc collapse at L4-5 and to a lesser 
extent L5-S1, and degenerative joint disease of the hips, 
right greater than the left.  The examiner opines that the 1/2-
cm leg length discrepancy did not stem from the service-
connected hip disability, but rather reflects the customary 
mild discrepancy in leg length in the lower extremities of 
most individuals, and that "[t]here is no etiologic 
correlation between the [veteran's] limb length discrepancy 
and his history of leg dislocation."  The examiner further 
states that the veteran's profound lumbar spondylosis 
"reflects the accumulated trauma of the lumbar spine, as 
well as the specific event which occurred while working as an 
oil worker in 1983.  There would appear to be relatively 
little etiologic relationship between hip dislocation and the 
development of lumbar spondylosis."  

A June 2000 letter from Dr. Gayle essentially reiterated his 
above-cited May 1999 opinion. 

The December 1996 medical opinion of Dr. Guler and the VA 
medical opinion of February 1997 suggest that in the absence 
of evidence of direct trauma to the lower back, it is more 
likely than not that the veteran's lumbar spine disability is 
due to, or at least aggravated by his service-connected right 
hip disability.  Dr. Gayle, who regularly saw the veteran as 
a patient for at least a year and had reviewed the veteran's 
medical records, offered opinions in May 1999 and June 2000 
that very forcefully state that the veteran's lumbar spine 
disability is the direct result of the veteran's service-
connected right hip disability by causing the veteran's right 
leg to become longer than the left, which in turn caused 
scoliosis, which then resulted in the herniated disc.  
However, a November 1999 VA examination report discounted Dr. 
Gayle's opinion.  The VA examiner - who it appears had also 
examined the veteran prior to November 1999 - stated that as 
there was no abnormal limb discrepancy or scoliosis observed, 
there was no relationship between the lumbar spine disability 
and the right hip disability.  Rather, it was opined that the 
injury to the veteran's back in 1983 was the genesis of the 
current lumbar spine disability.  

The collective opinions referenced in the preceding paragraph 
present, in the Board's view, an approximate balance between 
the positive and negative evidence with regard to the 
veteran's claim.  While there are conflicting findings 
relative to length discrepancy involving the veteran's lower 
extremities, such consideration is offset by affirmative 
evidence that the veteran favored his right hip with an 
appreciable limp.  In addition, the Board cannot overlook 
that, while the November 1999 VA examiner indicated that 
scoliosis was not present, the December 1983 clinical report 
from Dr. Driscoll reflects that the veteran, already at that 
time, ambulated with a "sciatic scoliosis".  In the present 
circumstances, then, in which an approximate balance between 
the positive and negative evidence concerning the veteran's 
claim inheres, the Board is required to resolve all 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board finds that secondary service connection 
for lumbar spine disability is warranted.  Such benefit is, 
accordingly, granted.


ORDER

Secondary service connection for lumbar spine disability is 
granted.

		
	MICHAEL P. VANDER MEER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

